104 F.3d 359
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Mary L. OUTIN, Plaintiff-Appellant,v.TRAVELERS INSURANCE COMPANY, Defendant-Appellee.
No. 96-1459.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 10, 1996.Decided Dec. 19, 1996.

Appeal from the United States District Court for the District of South Carolina, at Columbia.  Dennis W. Shedd, District Judge.  (CA-94-1818-3-19BD)
Mary L. Outin, Appellant Pro Se.  Jonathan Pharr Pearson, Stephen Carrington Mitchell, OGLETREE, DEAKINS, NASH, SMOAK & STEWART, Columbia, South Carolina, for Appellee.
D.S.C.
AFFIRMED.
Before HALL, MURNAGHAN, and LUTTIG, Circuit Judges.
PER CURIAM:


1
Mary L. Outin appeals the district court's order granting summary judgment to Defendant in this employment discrimination action.  We have reviewed the record and the district court's opinion accepting the recommendation of the magistrate judge and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Outin v. Travelers Insurance Co., No. CA-94-1818-3-19BD (D.S.C. Mar. 20, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED